Citation Nr: 0027615	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-32 500A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 12, 1989, Board decision in failing to grant service 
connection for post-traumatic stress disorder (PTSD).  

(Entitlement to service connection for PTSD, based on 
reconsideration of a January 1989 Board of Veterans' Appeals 
(Board) decision, is the subject of a separate decision by 
the Board).  


REPRESENTATION

Appellant represented by:	AMVETS


APPEARANCE AT ORAL ARGUMENT

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the United States (U.S.) Navy 
from August 1966 to August 1968.  

In a July 1992 rating decision of the VA RO, service 
connection was granted for PTSD, evaluated as 30 percent 
disabling from February 4, 1992.  In July 1993, the RO 
granted a 100 percent rating for service-connected PTSD, 
continuing the same effective date, February 4, 1992. The 
veteran appealed the effective date of the grant of service 
connection. 

In a March 1996 decision, the Board denied the earlier 
effective date (EED) claim, finding, in pertinent part, that 
the Board lacked authority to review for CUE a January 1989 
Board decision.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (formerly 
the United Stated Court of Veterans Appeals) (Court), and in 
September 1998, the March 1996 Board decision was vacated by 
the Court and remanded for adequate reasons and bases as to 
the EED matter, and for adjudication of a claim of CUE in the 
January 1989 Board decision.  

In July 1999, the Board remanded the EED matter to the RO, 
where it remains pending the resolution of the instant 
appeal.  In December 1999, the Board ordered reconsideration 
of a January 1989 Board decision which denied service 
connection for PTSD (which is the subject of a simultaneously 
dispatched Board decision).




FINDINGS OF FACT

1.  A March 1996 Board decision denying an effective date 
prior to February 4, 1992, for the grant of service 
connection for PTSD found that it lacked authority to review 
for clear and unmistakable error a January 1989 Board 
decision.  

2.  On November 21, 1997, the U.S. Congress amended 38 U.S.C. 
§ 7111 to allow for Board review of prior Board decisions on 
the basis of clear and unmistakable error.  

3.  In August 1998, the Court vacated and remanded the March 
1996 Board decision for consideration of both the EED and CUE 
claims.  

4.  In July 1999, the Board remanded the EED matter to the 
RO, where it remains pending the resolution of the instant 
matter; in December 1999, the Board ordered reconsideration 
of a January 1989 Board decision which denied service 
connection for PTSD; simultaneous to the instant Board 
decision, the Board reconsidered its January 1989 decision, 
granting, in full, the benefit sought on appeal.  


CONCLUSION OF LAW

In the absence of the final, original Board decision of 
January 1989, the Board has no jurisdiction to adjudicate the 
merits of the claim of clear and unmistakable error (CUE) in 
a Board decision of January 1989; there is no remaining issue 
from which the Board has jurisdiction to issue a 
determination.  38 U.S.C.A. §§ 511, 7105(d)(1), 7111 (West 
Supp. 1999); 38 C.F.R. §§ 19.26, 20.101, 20.1400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by a court of competent jurisdiction, 
and decisions on issues which have subsequently been decided 
by a court of competent jurisdiction.  38 C.F.R. § 20.1400 
(1999).  

A March 1996 Board decision denying an effective date prior 
to February 4, 1992, for the grant of service connection for 
PTSD found that it lacked authority to review for clear and 
unmistakable error a January 1989 Board decision under then 
existing law and regulations.  38 U.S.C. § 7111 (1996).  

On November 21, 1997, the U.S. Congress amended 38 U.S.C. 
§ 7111 to allow for Board review of prior Board decisions on 
the basis of clear and unmistakable error.  In August 1998, 
the Court vacated and remanded the March 1996 Board decision 
for consideration of EED and CUE claims.  In July 1999, the 
Board remanded the EED matter to the RO, where it remains 
pending the resolution of the instant appeal.  

In December 1999, the Board ordered reconsideration of the 
January 1989 Board decision which denied service connection 
for PTSD.  Simultaneous to the instant Board decision, the 
Board reconsidered its January 1989 decision, granting 
service connection for PTSD.  In doing so, the Board granted, 
in full, the benefit sought by the veteran on appeal.  

The Board has reconsidered the January 1989 Board decision 
which had denied a claim of service connection for PTSD, and 
the veteran has been granted, in full, the benefit sought on 
appeal.  The veteran's instant appeal challenged the Board's 
January 1989 Board decision to deny service connection for 
PTSD on the basis of CUE.  As the benefit has been granted, 
albeit via reconsideration of the Board's January 1989 
decision, there remains no final, unfavorable January 1989 
Board decision which may now be reviewed on the basis of 
clear and unmistakable error.  The Board's decision on 
reconsideration replaces the January 1989 decision.

Additionally, as the matter has been resolved on 
reconsideration of the Board's January 1989 decision, there 
remain no present allegations of error of fact or of law in a 
January 1989 Board decision for consideration of the Board.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the CUE claim.  The CUE claim is 
dismissed.  


ORDER

The CUE claim is dismissed.  



		
BARBARA B. COPELAND
Member, Board of Veterans' Appeals

 


